Citation Nr: 0400390	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an orthopedic 
disability affecting both hands, claimed as arthritis.

2.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for residuals of bilateral ankle sprain.

3.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for a low back disability, claimed as residuals of 
a contusion injury of the back at the L4 vertebra level.

4.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for a nasal deformity with a deviated septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to June 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for an orthopedic disability affecting 
both hands and his applications to reopen his previously 
denied claims of entitlement to service connection for a 
bilateral ankle disability, a low back disability and a nasal 
deformity with a deviated septum on the basis that no new and 
material evidence has been submitted.

The issues of whether new and material evidence was submitted 
with respect to the veteran's applications to reopen his 
claims of service connection for a bilateral ankle 
disability, a low back disability and a nasal deformity with 
a deviated septum will be addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

Degenerative joint disease affecting either hand did not have 
its onset during active service and is not the result of a 
disease or injury the veteran had in service.




CONCLUSION OF LAW

Degenerative joint disease affecting either hand was not 
incurred, nor is it presumed to have been incurred during 
active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

With respect only to the issue of entitlement to service 
connection for a bilateral orthopedic disability of the 
hands, we note that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated January 2002, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  In the letter 
of January 2002, the RO explained what portion of the 
evidence and information VA would obtain and what portion the 
veteran needed to provide;  specifically, the RO informed the 
veteran that VA would get such things as medical records, 
employment records, or records of other Federal agencies, if 
the veteran would provide enough information for VA to 
request such records.

Thus, the veteran has been made aware of the information and 
evidence necessary to substantiate his current service 
connection claim on appeal and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate this claim during the course of this appeal.  
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate this claim, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the service connection claim which is 
currently on  appeal.  For these reasons, further development 
of this issue is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background and Analysis: entitlement to service 
connection for an orthopedic disability affecting both hands, 
claimed as arthritis.

The veteran's service medical records show normal findings 
with respect to his hands, musculoskeletal system and upper 
extremities on entrance into service in July 1958.  No 
defects were shown regarding his hands on airborne training 
examination in November 1958.  In March 1961 he was treated 
for a bruise on his right knuckle.  However, on separation 
examination in April 1961 no chronic musculoskeletal 
disability affecting either hand was shown.  Similarly, no 
chronic musculoskeletal disability affecting either hand was 
shown in the report of a September 1961 VA examination.

In September 2001 the veteran filed an original claim of 
entitlement to VA compensation for an orthopedic disability 
affecting both hands which he claimed to be arthritis.  VA 
examination of March 2002 conducted pursuant to his claim 
shows that the veteran complained of experiencing occasional 
stiff, aching pains in both hands which he believed began 
when he was a teenager and which was now aggravated by cold 
and damp weather.  However, objective examination revealed 
that both hands appeared to be grossly normal with 
essentially normal range of motion and normal strength and 
dexterity.  The diagnosis was degenerative joint disease.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2003).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2003)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for arthritis, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2003).

The veteran's service medical records show no findings 
indicating onset of a chronic arthritic disability affecting 
either hand during his period of active duty.  The bruise of 
his right knuckle in March 1961 appears to have been an acute 
and transitory injury which resolved without any chronic 
disabling residuals as no defects of either hand were 
observed on service separation examination in April 1961 or 
on VA examination in September 1961.  The objective medical 
evidence also does not indicate onset of an arthritic 
condition of either hand which was disabling to a compensable 
degree within the first year following his discharge from 
active duty in June 1961, such that service connection for 
arthritis of either hand could be conceded on a presumptive 
basis.  Notwithstanding the veteran's subjective account of 
having hand pain since when he was a teenager, there is no 
medical evidence which objectively associates his present 
diagnosis of degenerative arthritis of his hands with his 
period of military service.  We therefore conclude that 
because there is no objective evidence of a nexus between his 
current diagnosis of degenerative arthritis of his hands and 
his period of active duty, his claim of service connection 
for a bilateral orthopedic hand disability must be denied.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of the claim, the appeal 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for an orthopedic disability affecting 
both hands (to include arthritis) is denied.


REMAND

We note that the veteran seeks to reopen his claims of 
entitlement to service connection for a bilateral ankle 
disability, a nasal deformity with deviated septum, and a low 
back disability.  These claims were previously denied in a 
November 1961 RO rating decision which was not timely 
appealed and which became final.  Since the time of that 
decision, the veteran attempted to reopen his claim for 
service connection for a bilateral ankle disability in 
November 1989; this application was ultimately denied for 
failure to present new and material evidence in a December 
1992 Board decision.  

The history of the current appeal shows that the veteran 
filed his present application to reopen his claims for VA 
compensation for a bilateral ankle disability, a nasal 
deformity with deviated septum, and a low back disability in 
September 2001.  His application was denied in May 2002 and 
he filed a timely Notice of Disagreement.  However, the 
Statement of the Case which was issued to him in November 
2002 did not discuss the pertinent laws and regulations 
regarding new and material evidence.  Inasmuch as it may be 
presumed that the veteran would have received notice of these 
during the course of his prior attempt to reopen his ankle 
claim back in 1989, we note that there have been pertinent 
changes to the regulations regarding new and material 
evidence which were implemented on August 29, 2001, shortly 
prior to his current application to reopen his claims.  In 
view of this procedural defect, we conclude that a remand is 
necessary so that the veteran may be furnished with proper 
notice of the pertinent regulations.   See Bernard v. Brown, 
4 Vet. App. 384 (1993); See also Manlincon v. West, 12 Vet. 
App. 238 (1999).

In view of the foregoing discussion with respect to the 
issues of new and material evidence, this appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for the following development:

1.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are 
properly applied in the developm,ent of 
the veteran's claims.  

2.  After all appropriate development 
has been completed in accordance with 
the VCAA, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen 
the veteran's claims of entitlement to 
service connection for a bilateral ankle 
disability, a nasal deformity with 
deviated septum, and a low back 
disability.  

3.  Thereafter, if the RO determines 
that new and material evidence was not 
submitted with respect to any of the 
aforementioned claims, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the 
Case containing discussion of the new 
version of the new and material evidence 
regulations implemented on August 29, 
2001 and be afforded the appropriate 
appellate time period to respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



